Citation Nr: 0900086	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  07-29 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for left 
lower extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 10 percent for right 
lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to November 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board notes that a claim for a total disability rating 
for individual unemployability (TDIU) appears to have been 
raised.  The claim for TDIU should be referred back to the RO 
for further development.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to symptoms.  He shows some irritability but no violence, 
neglect of personal hygiene, or suicidal ideations.

2.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by no more than a mild incomplete 
paralysis of the sciatic nerve.

3.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by no more than a mild incomplete 
paralysis of the sciatic nerve.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an initial rating in excess of 10 
percent of peripheral neuropathy of the left lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Code 8520 (2008).

3.  The criteria for an initial rating in excess of 10 
percent of peripheral neuropathy of the right lower extremity 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in May 2006, July 2007, and April 2008 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part the VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examination.  VA informed the 
claimant of the need to submit all pertinent evidence in 
their possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected PTSD and his bilateral 
peripheral neuropathy of the lower extremities warrant higher 
disability ratings.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, 
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  


I.  The claim for a rating in excess of 50 percent for PTSD.

By an August 2006 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective March 28, 2006.  The veteran appealed, asserting 
that his PTSD warranted a higher rating.  In a July 2007 
statement of the case, the RO granted an increased rating to 
50 percent for PTSD, effective March 28, 2006.  The veteran 
chose to continue his appeal, asserting that his PTSD 
warranted a higher rating.

The veteran submitted a May 2006 psychological evaluation by 
H.J.C., Ph.D.  Dr. C. noted that the veteran reported 
numerous traumatic events in Vietnam associated with his MOS 
as an operating room technician.  The veteran reported a 
sudden "explosion" of symptoms brought on by the September 
11, 2001 attacks.  Mental status examination revealed that 
the veteran's affect was modulated and his mood was sad and 
sullen.  He was moody and behavior vacillated between 
agitation and depression.  He was confused and disoriented, 
especially surrounding the return of symptoms from events 
that had occurred about 40 years ago.  He complained of 
intrusive thoughts and flashbacks, as well as being 
hyperalert and hypervigilant.  The veteran also reported 
frequent panic attacks brought on by hearing of news from 
Iraq and remembering events in Vietnam.  The veteran was 
indecisive, unable to think clearly, and unable to 
concentrate and complete tasks.  There was no indication of 
psychotic behavior and the veteran was not suicidal.  The 
psychologist opined that the veteran had chronic, severe PTSD 
which caused the veteran to be unable to continue working.  A 
global assessment of functioning (GAF) score of 49 was 
assigned.

In an undated follow-up letter from H.J.C., Ph.D., Dr. C. 
opined that the veteran's condition reflected a greater 
entitlement than the 30 percent rating he was assigned. 

The veteran was afforded a VA psychiatric examination in 
April 2008.  The examiner opined that the veteran's PTSD 
significantly interferes with the veteran's normal daily 
activities.  The veteran also reported feeling anxious, 
irritable, obsessed with thoughts of Vietnam, and difficulty 
adapting to stressful situations.  The veteran reported 
becoming increasingly withdrawn, finding it difficult even to 
hold a conversation with his significant other.  
Additionally, while he had been in a committed relationship 
for 18 years, the veteran stated that his irritability had 
caused significant harm to the relationship.  The veteran 
further endorsed symptoms of persistent difficulties falling 
and staying asleep, as well as significantly worsened 
irritability, daily difficulty concentrating, pronounced 
hypervigilance, and exaggerated startle response.  Finally 
the veteran reported that he lost time from his job as a 
private nurse because he would be come so irritable he had to 
take time off to avoid confrontation with his patients.  He 
quit the job in 2006 as he felt he could not tolerate the 
stress and feared he would do damage to his patients due to 
his irritable behavior.  The examiner also stated that the 
veteran's symptoms included recurrent, intrusive, and 
distressing memories of Vietnam, flashbacks, intense 
psychological distress when experiencing flashbacks, 
avoidance, and numbing.  He reportedly was still seeing Dr. 
C., and this helped some.  He was not taking any psychotropic 
medication at the time of the examination. 

Mental status examination revealed clear and linear thought 
processes, although he reported at times feeling disoriented 
by flashbacks and intrusive memories.  He had a significantly 
restricted range of affect.  Concentration was adequate for 
the purposes of the interview, although the veteran 
experienced significant concentration difficulties with 
reading.  Memory functions appeared normal, and judgment and 
insight were intact.  Mood was neutral and affect was 
pleasant.  There was no evidence of inappropriate behavior, 
suicidal ideation, or a thought disorder.  The examiner 
stated that the veteran's symptoms interfered with his 
ability to establish and maintain effective relationships and 
that he had become increasingly isolated.  The examiner also 
stated that the veteran's symptoms significantly interfered 
with his employment functioning.  The examiner provided a 
diagnosis of chronic, severe PTSD with delayed onset, and 
assigned a GAF score of 47.

Finally the veteran was afforded a hearing before the 
undersigned Veterans Law Judge in October 2008.  During his 
hearing he testified that his primary PTSD symptoms were 
anger, irritability, and difficulty sleeping.  The veteran 
also stated that he had to quit his job as a private nurse 
because he started losing his temper over little things with 
his patients.  He also reported calling his private 
psychologist for panic attacks about three times every six 
months.

The veteran is currently rated at 50 percent for PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to symptoms such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

For the pertinent period the medical evidence of record shows 
that the veteran's PTSD was characterized primarily by 
complaints of difficulty with concentration, especially when 
reading, difficulty sleeping, nightmares, panic attacks 
brought on by news of the Iraq war, flashbacks, intrusive 
thoughts, irritability, difficulty adapting to stressful 
situations, difficulty establishing and maintaining 
relationships, and significantly restricted affect.  The 
April 2008 examiner also noted that the veteran reported 
becoming increasingly withdrawn, and found it difficult even 
to hold a conversation with his significant other.  Further 
the 2008 examiner stated that the veteran's symptoms 
significantly interfered with his employment functioning.  

Repeated examinations over the course of the appellate period 
at issue revealed no evidence of suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), or neglect of personal appearance 
or hygiene.

In general his speech was goal oriented and he was 
appropriately dressed, and responsive to questions.  Memory 
functions appeared normal, and judgment and insight were 
intact.  The veteran reported irritability, but there was no 
evidence of unprovoked irritability with periods of violence.  
The veteran was also coping without the use of any 
psychiatric medication.

The GAF scores assigned in May 2006 (49) and April 2008 (47), 
do not provide a basis for the assignment of a higher 
disability rating for PTSD.  According to the Fourth Edition 
of American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), a GAF score 
is a scale reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illnesses.  The GAF score and the interpretation of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).

GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

While GAF scores of 47 and 49 indicated severe symptoms, 
after a careful review of the entire record, the Board finds 
that the veteran has not manifested symptoms typically 
considered indicative of the level of impairment to warrant a 
70 percent rating, to include:  obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; or impaired impulse control.  
Thus, the criteria for the next higher 70 percent rating have 
not been met at any point since the grant of service 
connection for PTSD.  

As the evidence is not in equipoise, the doctrine of 
reasonable doubt is not for application.  38 C.F.R. § 3.102.  
Moreover, there is no evidence of special symptoms to render 
application of the regular schedular provisions impractical.  
As such, consideration of an extra schedular evaluation is 
not indicated.


II.  The claims for ratings in excess of 10 percent for 
peripheral neuropathy of the right and left lower 
extremities.

By a rating decision dated August 2006, the RO granted 
service connection for type II Diabetes Mellitus with minimal 
peripheral neuropathy of both lower extremities associated 
with herbicide exposure, effective March 28, 2006.  The 
veteran appealed, asserting that a compensable rating for his 
peripheral neuropathy was warranted.  By a July 2007 
statement of the case, the RO granted separate 10 percent 
ratings for peripheral neuropathy of both the right and left 
lower extremity, effective March 28, 2006.  The veteran chose 
to continue his appeal, asserting that higher ratings were 
warranted.

Treatment records from Dr. J.P., dated March 2005 to March 
2006 indicated treatment for diabetes mellitus.

An August 2006 VA examination performed in conjunction with 
his claim for service connection for diabetes mellitus 
indicated that the veteran complained of numbness in his 
toes.  Examination revealed that peripheral pulses were 
intact but peripheral sensation was diminished on 
monofilament testing to the mid lower leg.  The examiner 
provided a diagnosis of type II diabetes mellitus with 
minimal peripheral neuropathy that is totally non-disabling.  

The veteran was afforded a VA examination in April 2008 for 
his peripheral neuropathy.  The veteran complained of daily 
numbness in both lower extremities involving both feet.  He 
could ambulate without restrictions and did not use a cane or 
crutches.  Examination revealed diminished sensation in a 
stocking distribution.  There were absent ankle reflexes but 
no atrophy was noted.  There was also diminished pinprick 
sensation.  The examiner provided a diagnosis of mild 
diabetic neuropathy of both sciatic nerves.  

Finally, the veteran testified at his October 2008 hearing 
that he had numbness in his feet that spread up his legs when 
he walked.  He also stated that the numbness was alleviated 
by rest.  

The veteran is currently rated at 10 percent for peripheral 
neuropathy in the left lower extremity and at 10 percent for 
peripheral neuropathy in the right lower extremity under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 for paralysis of the 
sciatic nerve.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
rating is warranted for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is warranted for moderate 
incomplete paralysis of the sciatic nerve.   

At both the August 2006 and April 2008 VA examinations, the 
veteran's peripheral neuropathy was manifested by diminished 
peripheral sensation.  In 2008, the examiner noted that ankle 
reflexes were absent but no atrophy was noted.  Additionally, 
the veteran was able to ambulate without restrictions.  
Finally, both VA examiners provided a diagnosis of mild 
peripheral neuropathy of the sciatic nerves.  

As there is no objective evidence suggesting a moderate 
incomplete paralysis of the left sciatic nerve, a rating in 
excess of 10 percent for peripheral neuropathy of the left 
lower extremity is not warranted at any point since the grant 
of service connection.  Similarly, as there is no objective 
evidence suggesting a moderate incomplete paralysis of the 
right sciatic nerve, a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity is not 
warranted at any point since the grant of service connection.  

There are no contentions advanced nor does the evidence 
demonstrate that the veteran's bilateral peripheral 
neuropathy of the lower extremities is so unusual or abnormal 
to render application of the regular schedular provisions 
impractical.  As such, there is no basis to apply the 
provisions of 38 C.F.R. § 3.321.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the left lower extremity is denied.

An initial rating in excess of 10 percent for peripheral 
neuropathy of the right lower extremity is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


